DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 11/08/2021 is acknowledged.  The arguments have been considered but are not persuasive.  Inventions I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as stated below in the rejection of the claims under 35 U.S.C. 103 where the combination of the prior art references teach the claimed genetically engineered Streptomyces bacterium comprising an exogenous, refactored thaxtomin biosynthetic gene cluster..
Claims 55-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 41, 42, 44-54, and 61 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 41, 42, 44-54, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the phrase “A genetically engineered Streptomyces bacterium comprising a Streptomyces bacterium from a non-pathogenic Streptomyces strain” which renders the claim vague and indefinite since it is unclear how an  engineered Streptomyces bacterium can comprise another bacterium.  Dependent claims 42, 44-54, and 61 are also rejected because they do not correct the defect.  
Claim 41 recites the phrase “exogenous, refactored thaxtomin biosynthetic gene cluster” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the ”thaxtomin biosynthetic gene cluster” and the encoded protein and/or enzyme is not known and not recited in the claim.  Dependent claims 42, 44-54, and 61 are also rejected because they do not correct the defect.  
	Claim 41 recites the phrase “thaxtomin modules, each thaxtomin module comprising: one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from a plant pathogenic Streptomyces bacterium” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the “thaxtomin modules“ and “thaxtomin biosynthetic gene” and the encoded protein and/or enzyme is not known and not recited in the claim,  
	Claim 41 recites the phrase “such that expression of the thaxtomin genes in the refactored thaxtomin biosynthetic gene cluster provides the genetically engineered Streptomyces bacterium with the ability to produce at least one thaxtomin compound in the absence of thaxtomin-inducing conditions” which renders the claim vague and indefinite since the specific “thaxtomin- inducing conditions” are not known and not recited in the claim.

	Claim 44 recites the phrase “comprising a txtE and a txtD biosynthetic gene and a second module, module 2, comprising a txtA, a txtB, and txtH biosynthetic gene” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the recited genes and the encoded protein and/or enzyme is not known and not recited in the claim.  


 
	Claim 47 recites the phrase “wherein none of the thaxtomin modules comprise txtC and wherein the at least one thaxtomin compound comprises thaxtomin D” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the recited gene and the encoded protein and/or enzyme is not known and not recited in the claim.

	Claim 50 recites the phrase “wherein the refactored thaxtomin biosynthetic gene cluster is operably linked to a nucleotide sequence encoding at least one selectable marker” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the recited thaxtomin biosynthetic gene and the encoded protein and/or enzyme is not known and not recited in the claim.

	Claim 52 recites the phrase “the thaxtomin genes in each module are different from the other module” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the recited genes and the encoded protein and/or enzyme is not known and not recited in the claim.

Claim 61 recites “refactored thaxtomin biosynthetic gene cluster comprising: one or more thaxtomin modules, each thaxtomin module comprising: one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from a pathogenic Streptomyces bacteria” which renders the claim vague and indefinite since the specific nucleotide sequence and structure of the ”thaxtomin biosynthetic gene cluster”,  “thaxtomin module”,  “thaxtomin gene” and the encoded protein and/or enzyme is not known and not recited in the claim.
	Claim 61 recites the phrase “such that expression of the refactored thaxtomin biosynthetic gene cluster produces at least one thaxtomin compound in the absence of thaxtomin-inducing conditions” which renders the claim vague and indefinite since the specific “thaxtomin- inducing conditions” are not known and not recited in the claim.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 41, 42, 44-54, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of genetically engineered Streptomyces bacteria comprising a Streptomyces bacterium from a non-pathogenic Streptomyces strain, the Streptomyces bacterium comprising a genus of exogenous, refactored thaxtomin biosynthetic gene cluster comprising a genus of one or more thaxtomin modules, each thaxtomin module comprising a genus of one or more thaxtomin genes of any nucleotide sequence and structure from a thaxtomin biosynthetic gene cluster from any plant pathogenic Streptomyces bacterium wherein if the thaxtomin biosynthetic gene cluster comprises only one thaxtomin module, that thaxtomin module comprises two or more thaxtomin genes, and one or more genus of promoters operably linked to the one or more thaxtomin genes in the one or more thaxtomin modules, such that expression of the thaxtomin genes in the refactored thaxtomin biosynthetic gene cluster provides the genetically engineered Streptomyces bacterium with the ability to produce at least one genus of thaxtomin compounds in the absence of any genus of 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which nucleotide sequences and structures of the claimed thaxtomin genes encode thaxtomin enzymes and/or proteins with specific biological activities to allow the genetically engineered Streptomyces bacterium to produce any thaxtomin compounds
The specification as originally filed discloses a genetically engineered Streptomyces scabiei comprising polypeptides comprising the nucleotide sequences of SEQ ID NOs: 1, 3, 5, 7, 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of genetically engineered Streptomyces bacteria comprising a Streptomyces bacterium from a non-pathogenic Streptomyces strain, the Streptomyces bacterium comprising a genus of exogenous, refactored thaxtomin biosynthetic gene cluster comprising a genus of one or more thaxtomin modules, each thaxtomin module comprising a genus of one or more thaxtomin genes of any nucleotide sequence and structure from a thaxtomin biosynthetic gene cluster from any plant pathogenic Streptomyces bacterium wherein if the thaxtomin biosynthetic gene cluster comprises only one thaxtomin module, that thaxtomin module comprises two or more thaxtomin genes, and one or more genus of promoters operably linked to the one or more thaxtomin genes in the one or more thaxtomin modules, such that expression of the thaxtomin genes in the refactored thaxtomin biosynthetic gene cluster provides the genetically engineered Streptomyces bacterium with the ability to produce at least one genus of thaxtomin compounds in the absence of any genus of thaxtomin-inducing conditions, wherein the non-pathogenic Streptomyces strain without the refactored thaxtomin cluster does not have the ability to produce the thaxtomin compound.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 41, 42, 44-54, and 61 are rejected under 35 U.S.C. 103 as being unpatentable 


Zhang et al. teach a genetically engineered Streptomyces bacterium comprising: a Streptomyces bacterium from a non-pathogenic Streptomyces strain (diastatochromogenes), the Streptomyces bacterium comprising an exogenous, refactored thaxtomin biosynthetic gene cluster comprising at least two thaxtomin modules, each module comprising: one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from a pathogenic Streptomyces strain (turgidiscabies, acidiscabies and/or scabiei.  See p. 73, col 1, para 1 "we demonstrated the site-specific integration of TR2 alone or the entire TR from S. scabiei into the chromosome of the soil saprophyte Streptomyces diastatochromogenes ATCC 12309.  Zhang et al. teach that the genetically engineered Streptomyces bacterium has the ability to produce at least one thaxtomin compound in the absence of thaxtomin-inducing conditions, wherein the non-pathogenic Streptomyces strain without the refactored thaxtomin cluster does not have the ability to produce the thaxtomin compound.  See p. 72, col 2, paragraph 3 " ... and S. turgidiscabies Car8 in oat bran broth (OBB) (Fig.18), a complex medium used to induce ThxA biosynthesis ... S. acidiscabies 98-48 did not produce a detectable level of ThxA in OBB .. .found that all of the four ThxA-producing S. acidiscabies isolates (84-104, 85-06,98-49, and FL01) produced a significantly greater quantity of ThxA than S. scabiei"; Note OBB lacks cellobiose, a thaxtomin-inducing condition; p. 80, col 1, para 2 "we demonstrated the exchange of the Car8-type PAI and TR-type PAI between S. acidiscabies and S. diastatochromogenes transconjugants.
The teachings of the reference differ from the claims in that the reference does not teach the claimed refactored thaxtomin biosynthetic gene cluster comprising txtA,  txtB, txtC, txtD,  txtE, txtH, and/or txtR genes operably linked to the recited promoters and genetically engineered Streptomyces bacterium comprising the refactored thaxtomin biosynthetic gene cluster.

Accession AF255732 teaches the txtA gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 1 (see attached alignment).

Accession FN554889 teaches the txtB gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 3 (see attached alignment).

Accession AF393159 teaches the txtC gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 5 (see attached alignment).

Accession AY204508 teaches the txtD gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 7 (see attached alignment).

Accession FN554889 teaches the txtE gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 9 (see attached alignment to SEQ ID NO: 9).

Accession FN554889 teaches the txtH gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 11 (see attached alignment to SEQ ID NO: 11).

Accession EU119868 teaches the txtR gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 13 (see attached alignment).

Luo et al. teach a panel of strong constitutive promoters from Streptomyces albus including promoters P1, P7, and P8.  Luo et al. teach construction of the refactored PTM gene cluster from S. griseus operably linked to the Streptomyces albus promoters, transformation of three different Streptomyces hosts (S. lividans 66, S. albus J1074, and S. coelicolor M1146) with the refactored PTM gene cluster, and enhanced production of target product compared to unmodified Streptomyces host. See entire publication and abstract especially Table 1, Figs 1-6, RESULTS AND DISCUSSION section, Methods section, and pages 1001-1008).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by creating a refactored gene cluster comprising the txtA,  txtB, txtC, txtD,  txtE, txtH, and/or txtR genes taught by Accession AF255732, Accession FN554889, 



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 41, 42, 44-54, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, and 24 of copending Application 16616059.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a genetically engineered Streptomyces bacterium comprising: a Streptomyces bacterium from a non-pathogenic Streptomyces strain, the Streptomyces bacterium comprising an exogenous, refactored thaxtomin biosynthetic gene cluster comprising one or more thaxtomin modules, each thaxtomin module comprising: one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from a plant pathogenic Streptomyces bacterium, wherein if the thaxtomin biosynthetic gene cluster comprises only one thaxtomin module, that thaxtomin module comprises two or more thaxtomin genes, and one or more promoters operably linked to the one or more thaxtomin genes in the one or more thaxtomin modules, such that expression of the thaxtomin genes in the refactored thaxtomin biosynthetic gene cluster provides the genetically engineered Streptomyces bacterium with the ability to produce at least one thaxtomin compound in the absence of thaxtomin-inducing conditions, wherein the non-pathogenic Streptomyces strain without the refactored thaxtomin cluster does not have the ability to produce the thaxtomin compound.   Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
12.	No claim is allowed.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652